Title: To Thomas Jefferson from J. Phillipe Reibelt, 16 February 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 16 Fevr. 1805.
                  
                  Conformement a Vos Ordres du 14——recus ce Matin il partira demain a Votre Adresse un paquet renfermant:
                  
                     
                        
                        
                        Cents.
                     
                     
                        
                            2 Exempl.
                        Dict. de poche de Catineau, reliè a 190 Cents
                        380—
                     
                     
                        
                            1
                        Fables de Lafontaine 2 vol in 18-brochè
                        64—
                     
                     
                        
                            1
                        Contes—ditto
                        
                           64.
                        
                     
                     
                        
                        
                        
                           5,08—
                        
                     
                     
                        Aux quels j’ai pris la Libertè d’ajouter:
                        
                     
                     
                        
                            le dernier Exemplaire—du Dict. de prononciation
                        
                     
                     
                        
                            de Tardy—reliè
                        195—
                     
                     
                        
                            et Un Ouvrage politique d’Arnould, qui me paroit interessant
                        
                     
                     
                        
                            pour la Biblioth. du Secretariat d’Etat, Cartonnè à
                        
                           150
                        
                     
                  
                  Ayant—en decaissant une petite Caisse—trouvè encore un Elzevirien en 32 format, Scotia et Hibernia—qui n’a pas etè portè aux Catalogues imprimès jusqu’ici—je le crois de mon devoir, de Vous anoncer cette petite decouverte, afin, que, si çet Ouvrage manquoit a votre Collection, Vous puissiez me donner Vos ordres.
                  Daignez agreèr mes profonds respects. Le Depot Americ. General de Levrault, Schoell et Comp. Impr. Libraires a Paris.
                  
                     Reibelt 
                     
                  
               